DETAILED ACTION
	In Reply filed on 2/18/2022, claims 1-12 and 18-25 are pending, Claims 18-25 are withdrawn after the 12/29/2021 Restriction/Election Requirement. Claims 1-12 are considered in the current Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/05/2020 and 06/02/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “deposition of additional layer(s) to form said 3D object”. However, Claim 3 fails to specify the “layer(s)” refers to the first or the second layer. In addition, Claim 3 fails to specify if the “layer(s)” is singular or plural. If “layer(s)” is singular, Claim 3 should be clear that each repeating of step b) involves repeating depositing one additional layer. If “layer(s)” is plural, Claim 3 should be clear that each repeating of step b) involves repeating depositing multiple additional layers. Thus, Claim 3 is rejected as being indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2015/0291833 (“Kune et al.”).
Regarding claim 1, Kune et al. teaches a method for fabricating at least a portion of a three-dimensional (3D) object (Abstract, “Methods and compositions for additive manufacturing”), comprising:
(a) using a fabricating unit to direct at least one feedstock from a source of said at least one feedstock towards a base ([0015], “FIG. 1 shows a portion of a conventional polymer extrusion system 10, such as that feeds a polymer material into a liquefier to extrude a melted, liquefied polymer material. As shown the polymer extrusion system 10 uses a moveable print head 20 with a nozzle 30, positioned with respect to a work surface (not shown) to create a desired work piece, component, or part 40”); 
Wherein said at least one feedstock comprises a polymeric material and a cross-linking agent ([0017], “a supply of polymer working material, such as in a liquid, granulated or pelletized state. The polymer material can include any suitable additives, such as cross-linking agents”), which cross-linking agent is in an inactive state ([0020], “the polymer material will be prepared with a rapid cross-linking agent and/or a latent cross-linking agent”); 
And (b) using said fabricating unit to deposit a first layer of said at least one feedstock adjacent to a second layer previously deposited adjacent to said base (Fig. 2, [0017], “The melted polymer material is deposited layer by layer” Since Kune et al. teaches a plurality of layers, there is at least one previously deposited layer followed by another layer which corresponds to the second and first layers respectively); 
Wherein said first layer corresponds to at least a portion of said 3D object ([0016], “depositing the polymer material in the melted form to form the component”); 
Wherein during or subsequent to deposition adjacent to said second layer, said cross-linking agent in said first layer is in an active state to induce cross-linking between said polymeric material in said first layer and a polymeric material in said second layer ([0017], “The polymer material is solidified upon deposition, such as at room temperature and/or with reaction to air, and then the solidified polymer material is additionally cross-linked, such as at time or temperature T2 by a downstream curing element, to obtain the intended, final cross-linking within the component. The last cross-linking step desirably forms chemical bonds across the plurality of deposited layers in the z-direction.”).
Regarding claim 2, Kune et al. teaches said second layer is formed from said at least one feedstock ([0017], “The melted polymer material is deposited layer by layer” Kune et al. teaches the same melted polymer material is used for each deposited layer), and said second layer comprises said cross-linking agent and said polymeric material ([0017], “The polymer material can include any suitable additives, such as cross-linking agents”); 
And said cross-linking agent of said second layer is in an active state subsequent to deposition ([0026], “The epoxy can be blended with a limited quantity of an aromatic amine curing agent to obtain a partially reacted prepolymer at moderate temperatures (near room temperature) and a second less reactive phenolic curing agent for high temperature curing. This strategy results in a broad thermal activation range allowing extrusion and deposition at lower temperatures and final curing at higher temperatures.” Kune et al. teaches a polymeric material such as epoxy blending with cross-linking agent such as phenol which is activated when curing at high temperature subsequent to low temperature deposition).
Regarding claim 4, Kune et al. teaches prior to (a), combining said cross- linking agent with said polymeric material in said inactive state to form said at least one feedstock ([0020], “the polymer material will be prepared with a rapid cross-linking agent and/or a latent cross-linking agent”).
Regarding claim 10, Kune et al. teaches said polymeric material is a partially polymerized resin ([0017], “The polymer material is melted, if needed, and partially cross-linked prior to depositing”).
Regarding claim 11, Kune et al. teaches said polymeric material comprises thermoplastic elastomer ([0019], “This invention takes advantage of unique rheological characteristics of hybrid polymers for additive manufacturing. As used herein, “hybrid polymers” are polymers that are both thermoplastic and thermosetting.”; [0020], “Exemplary polymers according to this invention include polyurethanes and epoxies”; [0021], “The viscosity of the polymer at deposition can be controlled not only via temperature variation (such as for thermoplastics), but also through polymer chain length and/or via addition of reinforcements such as carbon, glass or aramid fibers.” Kune et al. teaches using polymer that has thermoplastic property. Furthermore, Kune et al. teaches exemplary polymer includes polyurethanes, which is known as an elastomer.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2015/0291833 (“Kune et al.”).
Regarding claim 3, Kune et al. teaches repeating (b) one or more times for deposition of additional layer to form said 3D object ([0008], “embodiments of this invention can include a five step process: melt, partially cross-link to achieve desired viscosity, deposit, solidify and initiate extensive cross-linking” Kune et al. teaches a five step process including depositing polymer mixture layer by layer and cross-linking the layers upon application of energy, thus Kune et al. teaches that the process requires depositing a plurality of layers. One of ordinary skill in the art would find it obvious to have repeated step (b) as needed based on the desired design to form the end component with a reasonable expectation of success.).

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Pub. No. 2015/0291833 (“Kune et al.”), in view of US Pub. No. 2015/0014881 (“Elsey”).
Regarding claim 8, Kune et al. does not teach said at least one feedstock comprise an initiator, thus said at least one feed stock as taught by Kune et al. does not comprise an initiator.
	In the alternative, Elsey teaches a method for forming 3D object through chemical cross-linking (Abstract), comprising a cross-linking material without an initiator ([0109], Elsey teaches a feedstock without photoinitiators).
	Elsey and Kune et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing device. It would be obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the feedstock material in Kune et al. to incorporate a cross-linking material without an initiator as taught by Elsey, because photoinitiators are toxic and it would be advantageous to use non-toxic cross-linking material for creating a 3D object in contact with the skin, in the mouth, or are implantable (Elsey, [0109]).

Claims 5-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2015/0291833 (“Kune et al.”), in view of US Pub. No. 2015/0014881 (“Elsey”).
	Regarding claim 5, Kune et al. does not explicitly teach impregnating a thermo-initiator or a photo-initiator into said at least one feedstock.
	Elsey teaches a method for forming 3D object through chemical cross-linking (Abstract), comprising impregnating a photo-initiator into at least one cross-linking material ([0171], “suitable vessel materials include but are not limited to a mixture of acrylate monomer and a suitable photoinitiator”).
	Elsey and Kune et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing device. Therefore, it would be obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the feedstock material in Kune et al. to incorporate a photo-initiator as taught by Elsey, because using a photoinitiator to form thermoplastic polymer is a known method (Elsey, [0004]) and it would be obvious to one of ordinary skill in the art to combine prior art elements according to known methods to yield predictable results.
	Regarding claim 6, Kune et al. does not explicitly teach said at least one feedstock comprises an initiator.
Elsey teaches a method for forming 3D object through chemical cross-linking (Abstract), comprising impregnating an initiator into at least one cross-linking material ([0171], “suitable vessel materials include but are not limited to a mixture of acrylate monomer and a suitable photoinitiator”).
	It would be obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the feedstock material in Kune et al. to incorporate an initiator as taught by Elsey, because using an initiator to form a thermoplastic polymer is a known method (Elsey, [0004]) and it would be obvious to one of ordinary skill in the art to combine prior art elements according to known methods to yield predictable results.
	Regarding claim 7, Kune et al. does not explicitly teach said initiator is a thermo-initiator or a photo-initiator.
Elsey teaches a method for forming 3D object through chemical cross-linking (Abstract), comprising impregnating a photo-initiator into at least one cross-linking material ([0171], “suitable vessel materials include but are not limited to a mixture of acrylate monomer and a suitable photo-initiator”).
	It would be obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the feedstock material in Kune et al. to incorporate a photo-initiator as taught by Elsey, because using a photoinitiator to form a thermoplastic polymer is a known method (Elsey, [0004]) and it would be obvious to one of ordinary skill in the art to combine prior art elements according to known methods to yield predictable results.
Regarding claim 12, Kune et al. teaches said cross-linking agent comprises aromatic amine ([0020], “a rapid cross-linking agent and/or a latent cross-linking agent, such as… an aromatic amine”). However, Kune et al. does not explicitly teach the aromatic amine is phenylene diamine.
Elsey teaches a method for forming 3D object through chemical cross-linking, comprising using a mixture of cross-linking agent such as phenylene diamine ([0099], “the first substance is a polyamine…phenylene diamines”) and polymer containing epoxide functional groups.
It would be obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cross-linking agent in Kune et al. to incorporate phenylene diamine as taught by Elsey, because using phenylene diamines as cross-linking agent to form thermoplastics is a known method (Elsey, [0099]) and it would be obvious to one of ordinary skill in the art to combine prior art elements according to known methods to yield predictable results.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2015/0291833 (“Kune et al.”), in view of US Pub. No. 20180141274  (“Fink et al.”).
Regarding claim 9, Kune et al. does not explicitly teach said at least one feedstock is a continuous fiber composite.
Fink et al. teaches a method for forming a 3D object ([0003]), comprising using a continuous fiber composite with thermoplastic property ([0064], “the fusion domain of the fiber can include thermoplastics, thermosets, and light-curable materials, and epoxy or other materials like epoxy that solidify upon exposure to stimuli”) as material for forming the 3D object ([0010], “a continuous length of fiber with least three different materials arranged as an in-fiber functional device”).
Fink et al. and Kune et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing device. Therefore, it would be obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the feedstock material in Kune et al. to incorporate a continuous fiber composite as taught by Fink et al., because the functional fiber is well-suited as a feedstock ink for existing 3D-printing processes while providing heretofore unachievable functionality in 3D-printed objects (Fink et al., [0049]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY YU HUANG whose telephone number is (571)272-2643. The examiner can normally be reached 9:00AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIFFANY YU. HUANG
Examiner
Art Unit 1754



/SUSAN D LEONG/Supervisory Patent Examiner, Art Unit 1754